Citation Nr: 1414359	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  13-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served in pre-war status from September 1, 1941 to December 7, 1941; beleaguered status from December 8, 1941 to April 8, 1942; prisoner of war (POW) status from April 9, 1942 to August 31, 1942; no casualty status from September 1, 1942 to November 15, 1944; missing status from November 16, 1944 to January 8, 1945; recognized Guerrilla service from January 9, 1945 to October 12, 1945; and service in the Regular Philippine Army from October 13, 1945 to April 24, 1946.  He died in March 1976, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board observes that in a December 2012 statement, the appellant requested that Manuel T. Canu, attorney at law, represent her in her appeal.  In April 2013 letters to the appellant and Mr. Canu, the RO informed them that Mr. Canu was not accredited to represent her before VA.  In August 2013 correspondence, the appellant requested that she be sent a VA Form 21-22 so that she could appoint a representative.  In September 2013, the appellant appointed The American Legion as her representative (as reflected in the VA Form 21-22).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS file does not contain any documents at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a final May 2011 decision, the Board denied service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the May 2011 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The May 2011 Board decision that denied service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100  (2011) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a May 2011 decision, the Board reopened the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death; however, denied the claim on the merits.  At such time, the evidence before the Board included the Veteran's service treatment reports; VA treatment records; the Veteran's death certificate a May 2008 private medical opinion from Dr. H.F.; a June 2009 private medical opinion from Dr. E.L.; a February 2011 Veterans Health Administration (VHA) opinion; and personal statements from the appellant.

At the time of the May 2011 decision, the Board noted that the Veteran served during World War II for more than 90 days and underwent POW status for not less than 30 days.  It was further observed that the Veteran died in March 1976 as a result of cardio-respiratory arrest due to pulmonary tuberculosis, far advanced, and severe malnutrition.  The Board concluded that the Veteran's pulmonary tuberculosis did not have its onset during active service, or manifested within three years of separation from active duty.  Furthermore, the Board found that the competent medical evidence did not show a nexus between the Veteran's severe malnutrition upon his death and his POW status.

In May 2011 the Board provided the appellant with notice of the decision, along with her appellate rights.  While she requested a personal hearing at the RO in order to discuss the May 2011 Board decision in June 2011, the appellant did not file a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court) or a request for reconsideration with the Board.  Therefore, the May 2011 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011) [(2013)].  

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence and information received since the May 2011 Board decision includes the appellant's contentions presented at the October 2011 and September 2013 informal conferences; duplicate statements from Dr. H.F. and Dr. E.L.; several written statements from the appellant; a statement from S.R. (although, as discussed in the Remand section of the decision, such statement is not presently contained in the file); and a May 2013 medical opinion from Dr. L.C.D.

While majority of the newly received evidence is duplicative of that of record at the time of the May 2011 Board decision, the Board finds that the May 2013 opinion from Dr. L.C.D. is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In this regard, Dr. L.C.D. was the Veteran's treating physician at the time he was initially treated for tuberculosis in the 1970's.  In her May 2013 opinion, Dr. L.C.D. noted that the Veteran's had a 25-year history of a chronic cough with chest pains, night fever, and progressing body weakness at such time.  She further observed that, at the time he was a POW, no medical assistance was provided and his health deteriorated since such time.  Dr. L.C.D. indicated that the symptoms he complained of are the symptoms of a pulmonary tuberculosis, a chronic lung disease, which can be attributed to environmental factors such as improper nutrition and unsanitary exposures to illness that can weaken his body immunity due to a low resistance against infection.  She further noted that the Veteran was admitted in November 1973 with a diagnosis of pulmonary tuberculosis, far advanced, a chronic lung finding showing a medically unmanaged infection since the onset of the disease.  Dr. L.C.D. found that such was a probable situation derived years back prior to his admission when he was still a POW.    

The Board finds that, in light of the evidence previously of record and the low threshold standard for reopening endorsed by the Court, the additional evidence consisting of the May 2013 medical statement from Dr. L.C.D., the Veteran's treating physician, relates to a fact necessary to substantiate the claim and, therefore, constitutes new and material evidence.  Specifically, as one of the bases for the previous denial was the lack of evidence that the Veteran's pulmonary tuberculosis had its onset in service, such statement raises a reasonable probability of substantiating the claim.  Therefore, the claim for service connection for the cause of the Veteran's death is reopened.  38 C.F.R. § 3.156(a); Shade, supra.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's reopened claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As an initial matter, the Board notes that, in the September 2013 supplemental statement of the case, the agency of original jurisdiction (AOJ) identified  a letter from S.R. as new evidence.  In this regard, the AOJ noted that such was received on September 16, 2013, and indicated that S.R. reported the lack of food and medicine while he and the Veteran were incarcerated.  However, such letter is not currently of record.  Therefore, a remand is necessary in order for the AOJ to associate such letter with the record or, if it is determined to be missing, to provide the appellant an opportunity to submit another copy of S.R.'s letter.    

The Board further finds that the AOJ should obtain an additional medical opinion regarding whether the Veteran's cause of death, identified as cardio-respiratory arrest due to pulmonary tuberculosis, far advanced, and severe malnutrition, is related to his military service, to include his POW status.  In this regard, while the February 2011 VHA physician noted that, although the Veteran's experience as a POW could easily have led to exposure to pulmonary tuberculosis, there was no way to prove from the available documentation.  However, since the February 2011 opinion was rendered, Dr. L.C.D., the Veteran's treating physician from the 1970's, offered an opinion in May 2013 that the Veteran's health had deteriorated since he was a POW and had a 25 year history and the Veteran's symptoms are the symptoms of a pulmonary tuberculosis, a chronic lung disease, which can be attributed to environmental factors such as improper nutrition and unsanitary exposures to illness that can weaken his body immunity due to a low resistance against infection.  Dr. L.C.D. further opined that such was a probable situation derived years back prior to his admission when he was still a POW.  Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain another VA opinion.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).   

Also, while on remand, the appellant should be given another opportunity to identify any outstanding treatment records referable to the Veteran's medical care prior to his death.  Thereafter, any identified records should be obtained for consideration in the appellant's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The appellant should be given an opportunity to identify any VA or non-VA healthcare provider who treated the Veteran prior to his death.  After securing any necessary authorization from her, obtain all identified treatment records that are not already of record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should associate the letter from S.R. with the claims file.  If the AOJ is no longer in possession of the letter from S.R. and it is determined to be missing, the appellant should be given the opportunity to re-submit the letter from S.R.

3.  After obtaining all outstanding records, the Veteran's claims file should be sent to an appropriate VA examiner for a medical opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should note the Veteran's cause of death cardio-respiratory arrest due to pulmonary tuberculosis, far advanced, and severe malnutrition.  After reviewing the record, and with consideration of sound medical principles, the VA examiner should offer an opinion regarding the following:

(A) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's pulmonary tuberculosis and malnutrition had their onset during, or are otherwise related to, his military service, to include his time as a POW from April 1942 to August 1942. 

(B)  Did the Veteran manifest tuberculosis within three years of his discharge in April 1946 (i.e., by April 1949)?  If so, please describe the manifestations. 

In offering any opinion, the examiner must consider appellant's statements, Dr. H.F.'s May 2008 opinion, Dr. E.L.'s June 2009 opinion, the February 2011 VHA opinion, and the May 2013 opinion from Dr. L.C.D.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


